Citation Nr: 0728188	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for petit mal seizures, 
secondary to the service-connected residuals of a lumbosacral 
strain. 

2.  Entitlement to a compensable disability rating for 
residuals of a lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active military duty from January 1969 
to July 1970.

The current appeal arises from a September 2002 rating action 
of the Department of Veterans Affairs Regional Office (RO) in 
Reno, Nevada.  Specifically, in that decision, the RO denied 
service connection for petit mal seizures, asserted to be 
secondary to the service-connected residuals of a lumbosacral 
strain.  In addition, the RO denied the issue of entitlement 
to a compensable disability evaluation for the service-
connected residuals of a lumbosacral strain.  The veteran 
testified before the undersigned at the RO in January 2005.  


FINDINGS OF FACT

1.  A disability manifested by seizures is not shown on 
clinical evaluation.  

2.  Residuals of a lumbosacral strain are not shown on 
clinical evaluation. 


CONCLUSIONS OF LAW

1.  Petit mal seizures were not incurred or aggravated during 
active military service, and are not proximately due to or 
the result of service-connected disability.  38 C.F.R. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).

2.  The criteria for a compensable evaluation for residuals 
of a lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimants 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in June 2002 and July 
2004.  Collectively, these letters informed the veteran to 
send any pertinent evidence in his possession, informed him 
of the evidence required to substantiate the claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains the veteran's DD 
214, service medical records, private medical records, VA 
medical records, and statements from the veteran in support 
of his claims.  Following the August 2005 Board Remand, the 
veteran was afforded VA examinations in January 2007.  The 
Board finds that VA has satisfied its duty to notify and to 
assist.  All obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II. Secondary Service Connection

The veteran is claiming that he has petit mal seizures that 
are residuals of his service-connected lumbosacral strain.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be established on a secondary basis 
where the evidence shows (1) that a current disability exists 
and (2) that the current disability was either (a) caused by 
or (b) aggravated by a service connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 
3.310(a) (2006).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.   When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, service medical records do not show any 
complaints of, or treatment for, seizures in service.  
Discharge examination report dated in July 1970 indicated 
normal neurological findings.  There was no reference to 
seizure activity.  

The earliest recorded complaint of seizure activity occurred 
many years following separation from service.  A complaint of 
seizures was first noted in a VA clinical note dated in July 
1984.  The physician indicated that the veteran complained of 
having grand mal seizures while incarcerated in Phoenix, 
Arizona.  

As noted above, the veteran contends that his seizures are 
related to his service-connected lumbosacral strain.  Before 
determining the etiology of the veteran's seizures, the Board 
must first determine whether the veteran has a current 
seizure disability. This question was specifically addressed 
in a January 2007 VA examination report.

In a January 2007 VA examination report, the physician 
indicated that the veteran complained of having his first 
seizure in 1969.  According to the veteran, he was attacked 
and beaten unconscious while on shore leave.  Currently, the 
veteran complains that a seizure begins with distorted sounds 
and increased loudness as if he was listening in a tunnel.  
He begins to shake uncontrollably.  His legs weaken.  He sits 
down or lies down while shaking vigorously and tries to 
regain control.  Once the shaking has subsided, he can get up 
again.  He reports no loss of consciousness.  There is no 
tongue biting or incontinence.  The veteran reported that his 
seizures occur during periods of high stress or when he is 
drinking alcohol.  The last seizure occurred three weeks ago.  
He estimates having 40 to 50 episodes since the onset.  He 
has never gone to Triage or the Emergency Department with one 
of these episodes. 

Following evaluation and review of the claims file, the 
physician determined that the description of the episodes do 
not sound epileptic.  The physician reasoned that the 
convulsive movements of seizures are symmetrical and 
bilateral as well as rhythmic.  When the episodes are 
bilateral, consciousness is lost.  In this case, the 
physician found that it would be highly unusual for the 
veteran to have bilateral convulsions of his extremities and 
be entirely conscious and able to relate that the episodes 
have occurred.  In short, the physician opined that the 
veteran's episodes of shaking do not represent seizures.    

Objective clinical testing failed to show seizure disability.  
An EEG evaluation was performed in January 2007 with the 
appropriate photic and hyperventilation stimulation to bring 
out seizure activity.  The EEG findings were normal.  MRI of 
the brain performed in January 2007 was normal.  

Based upon the January 2007 VA examination report and 
objective clinical testing, the Board finds that no current 
disability manifested by seizures.  The Board acknowledges 
that diagnoses of seizures are noted in earlier VA clinical 
records; however the Board finds the January 2007 VA 
examination report to be more probative evidence as it was 
based upon a review of the claims folder and examination of 
the veteran, and was conducted for the specific purpose of 
determining the nature and etiology of any seizure 
disability.  The physician's opinion is also substantiated by 
the objective clinical findings from the EEG and MRI of the 
brain performed in January 2007.

The Board has also considered the veteran's statements and 
they have been given weight as to their observation for 
symptoms.  In fact, the veteran's symptoms were described in 
detail and considered by the January 2007 VA examining 
physician.  It was the veteran's description of his symptoms, 
along with the objective testing, which aided in the 
determination of no current seizure disability.  While the 
veteran believes he has a seizure disability, it does not 
appear that the veteran is medically trained to offer any 
opinion as to a diagnosis or causation.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  

Therefore, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for petit mal seizures.  As such, the 
veteran's service connection claim for petit mal seizures, 
claimed as secondary to lumbosacral strain, must be denied.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.301, 
3.303, 3.310 (2006).  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. 
§ 5107(b).  

III.  Increased Rating

The veteran seeks an increased disability rating for his 
service-connected residuals of a lumbosacral strain.  By way 
of history, the veteran was granted service connection in a 
June 1971 rating decision and assigned a 20 percent rating.  
An April 1986 rating decision reduced the rating from 20 
percent to noncompensable.  In June 2001, the veteran filed a 
claim for an increased disability rating, which is currently 
on appeal.     

At the time the veteran filed a claim for increased rating in 
June 2001, the veteran's residuals of a lumbosacral strain 
were rated under Diagnostic Code 5295.  
Under Diagnostic Code 5295, a 10 percent evaluation is 
assigned when lumbosacral strain is manifested by 
characteristic pain on motion.  A 20 percent evaluation is 
assigned when lumbosacral strain is manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position. A 40 percent 
evaluation is assigned for lumbosacral strain when it is 
manifested by severe symptomatology that includes listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine. A 10 percent rating 
requires evidence of slight limitation of motion of the 
lumbar spine.  A 20 percent evaluation requires evidence of 
moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation necessitates evidence of severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

As noted, effective September 26, 2003, the schedule for 
rating disabilities of the spine was revised.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).

The amended criteria are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine............................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
.......................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...... ............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
..........10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.   Note 2 provides 
that for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Review of the record shows that a VA spine examination 
conducted in October 2004 demonstrated limitation of motion 
of the lumbar spine (including increased loss of motion with 
repetitive motion due to increased pain).  The physician 
provided a list of the following impressions: degenerative 
osteoarthritis of the lumbar spine, degenerative disc disease 
of the lumbar spine (at the L3-L4, L4-L5, and L5-S1 levels), 
and mild degenerative arthritis of the sacroiliac joints.  
Significantly, however, the physician did not express an 
opinion as to which symptoms shown on examination are 
associated with the veteran's service-connected lumbosacral 
strain and which are related to these other non-service 
connected lumbar spine disabilities.  The Board remanded this 
issue in August 2005 for a new examination to be performed 
for the purpose of determining which pathology shown on 
examination are associated with the veteran's service 
connected lumbosacral strain and which are related to his 
nonservice-connected arthritis of the lumbar spine.     

A VA spine examination was conducted in January 2007.  Here, 
the physician noted pain on both active and passive motion of 
flexion, extension, and lateral flexion, and after repetitive 
use.  X-ray findings noted mild degenerative disc disease of 
the lower lumbar spine.  There was no evidence suggesting 
ankylosing spondylitis.  

In response to the request to provide a summary of all 
problems, diagnoses, and functional effects pertaining to the 
lumbar spine, the January 2007 physician noted degenerative 
osteoarthritis, DDD L3-4, L4-5, and L5-S1.  There was no 
reference to residuals of a lumbosacral strain.   The 
physician opined that based upon evaluation of the veteran 
and review of the record, the veteran's present lumbar 
degenerative osteoarthritis, DDD L3-4, L4-5, L5-S1 is not a 
direct result of the incident that incurred during his 
military service, but rather degenerative changes of the 
aging process.  

In short, the veteran's lumbar spine demonstrates pathology 
on the most recent evaluation, however, the medical evidence 
attributes this current pathology to his non-service-
connected lumbar spine disability.  There is no showing of 
any current residuals of a lumbosacral strain on evaluation.  

Based upon the above, the preponderance of the evidence is 
against entitlement to a compensable disability for his 
service-connected residuals of a lumbosacral strain under 
either the former or current rating criteria.  As the 
preponderance of the evidence is against the veteran's 
increased rating claim for mechanical low back pain, the 
benefit-of- the-doubt doctrine does not apply; therefore, 
such claim must be denied. Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected low back disability, or 
otherwise render a schedular rating impractical.  There is 
also no indication that his residuals of a lumbosacral strain 
has produced marked interference with employment nor does the 
evidence show that the veteran is frequently hospitalized for 
his service-connected mechanical low back pain.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Service connection for petit mal seizures, secondary to 
service connected residuals of a lumbosacral strain, is 
denied. 

A compensable disability rating for residuals of a 
lumbosacral strain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


